DETAILED ACTION
This correspondence is in response to the communications received October 14, 2021.  Claims 17, 19-21 and 23 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
It is noted that the effective filing date of the embodiment of elected Figs. 17A-D is with this instant application’s filing date of August 15, 2019.  This is because none of the provisional applications or the CIP 15/892,543 have any of the figures or embodiments captured in the embodiment of Figs. 17A-D.  


Election/Restrictions
Claims 1-16, 18, 22 and 24-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species claims, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on October 14, 2021.  Applicant has elected Species 11, seen in Figs. 17A-D.  The mutually exclusivity of each of the embodiments is clear when identifying them, since it is clear that they have features that are separate and distinct features that are present only in a given Species grouping.  Below is further analysis as to why the elected embodiment is mutually exclusive from claims 18/22 and independent claims 26 and 30.  Applicant's election with traverse in the reply filed is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.

Further, it is clear that claim 18 does not read on the elected embodiment shown in Figs. 17A-D.  For at least the two limitations below, reproduced from claim 18, deviate from representing the elected embodiment,
“18. (Original) …
a first reflective layer formed over the buffer layer before the bonding pad [so the only reflector layer shown in Figs. 17A-D, is 1724, ¶ 0145.  So to satisfy this limitation, the reflector must be formed before any bonding pad, not shown, which the bonding pad would be located near and adjacent to the device 1720, whereas 1724 is formed after any electrodes, not shown, for device 1720]”.

Further, it is clear that claim 22 does not read on the elected embodiment shown in Figs. 17A-D.  For at least the two limitations below, reproduced from claim 18, deviate from representing the elected embodiment,
“wherein the buffer layer is modified to separate the substrate from the display system,
wherein the buffer layer is thinned or removed [It is clear that this claim does not correspond to the embodiment represented by Figs. 17A-D, since the buffer layer 1710 is not modified in anyway in Figs. 17A-D, nor does buffer 1710 aid in a substrate separation process]”

Next, it is clear that claims 26-29 do not read on the elected embodiment shown in Figs. 17A-D.  For at least the two limitations below, reproduced from claim 26, deviate from representing the elected embodiment,
“a bonding pad (not shown) formed on a top surface of the one or more planarization layers (seemingly not shown but in electrical contact with the micro LED and then leading out vertically past the planarization layers 1728); [this language does not align with the embodiment of Figs. 17A-D, since the planarization layer of this embodiment, 1728 only has a reflector 1724 upon itself, discussed in ¶ 0147]

at least one micro device (1720) transferred on top of the bonding pad (again not shown, if the bonding pad is on top of planarization layer 1728 and the micro device is on the bonding pad, then 1720 would be on top of 1728, where 1720 is clearly inside of 1728); and [this language does not align with the embodiment of Figs. 17A-D, since the planarization layer of this embodiment, 1728 is not shown to have a bonding pad and a micro device formed upon the planarization layer]”.

    PNG
    media_image1.png
    617
    771
    media_image1.png
    Greyscale


Next, it is clear that claims 30-39 do not read on the elected embodiment shown in Figs. 17A-D.  For at least the two limitations below, reproduced from claim 30, deviate from representing the elected embodiment,
“a plurality of semiconductor layers [the “plurality of semiconductor layers” are not explicitly disclosed in this embodiment], disposed on a substrate, forming a top surface and the bottom surface, wherein the plurality of semiconductor layers having isolated areas forming at least one side surface [the “isolated areas” feature only in the embodiment represented by Fig. 24, discussed in ¶ 0199];

at least one conductive pad coupled to the optoelectronic device on at least one of the top or the bottom surface; and

one or more extension layers [“extension layers” 2510, discussed in ¶ 0201, are only shown in the embodiment represented by Figs. 25A, also as 2522 in Fig. 25B, also as 2522 in Fig. 26A, 27A, 27B, 28A, 28B] formed around the optoelectronic device at the at least one side surface [nothing resembling an “extension layer” as identified above is neighboring the device 1720 in Fig. 17A except for planarization 1702 and reflector 1724], wherein the at least one conductive pad is extended to the one or more extension layers [again no “extension layers” are present in the embodiment of Figs. 17A-D]”.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the content of claim 18, of the first and second reflectors, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  There are no apparent embodiments with both a first and second reflector layer.  See claim 18, below.
“18. (Original) The display system of claim 17, further comprising:
a first reflective layer formed over the buffer layer before the bonding pad; 
one or more planarization layers formed on or over the at least one microdevice;
a second reflective layer that covers the one or more planarization layers; and
a backplane formed and extended over the one or more planarization layers.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 19 is objected to because of the following informalities:  The claim recites, “wherein the bonding pad is transparent to allow light gets inside or outside of the micro device”, which is grammatically confusing.  It is suggested to amend the claim language in the following manner, “wherein the bonding pad is transparent to allow light from the micro device to pass through the bonding pad”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation, “wherein the buffer layer is thinned or removed” contradicts claim 17 which requires a buffer, therefore it is unclear how the buffer is still present if it is removed.  This renders claim 22 as indefinite as it is unclear as to how the claim limitation can logically exist in light of the buffer layer in claim 17.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for micro LED, does not reasonably provide enablement for the full breadth of a “micro device”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The disclosure only provides support for the micro device to be a light emitting micro device.  The breadth of the claim could encompass other micro devices such as light converting devices, electrical diodes, etc.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “micro device” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other devices which are micro sized and handle light, such as a light converting diode, are currently well within the scope of claims 17 and 26.
B. The nature of the invention;
Providing a display with micro sized light emitting diodes to increase the device density for improving the light emitting display performance.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant only discloses light emitting devices as the type of micro devices intended to be claimed.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    617
    771
    media_image1.png
    Greyscale

Regarding claim 17, the Applicant discloses in Fig. 17A-D (reproduced above and annotated by the Examiner), a display system comprising:

a substrate (it is unclear what the substrate is in Figs. 17A-D, since the buffer and color conversion layers are claimed, then the substrate could be the layers that support the color conversion layer 1722 and the buffer layer 1710, so 1706 and 1726);

a buffer layer (1710, ¶ 0145) deposited over the substrate (if the buffer layer is 1710, then the substrate must be the elements below it, so then is the substrate all of 1704, 1706, 1726 and 1722?);

a bonding pad formed on a top surface of the buffer layer (the bonding pad not shown in Figs. 17A-D, seemingly the electrical connection between the LED 1720 and the buffer/substrate);

at least one micro device (1720) transferred on top of the bonding pad (again not shown); and

one or more color conversion layers (“… optical layers, such as color conversion 1722 …”, ¶ 0145) disposed on the substrate surface or buffer layer surface opposite to the surface of the micro device (1722 is contact with buffer 1710 and the elements that make up the substrate, seemingly 1722 on 1726 and 1706).

Regarding claim 26, the Applicant discloses in Fig. 17A-D, provided above, a display system comprising:

a substrate (it is unclear what the substrate is in Figs. 17A-D, since the buffer and color conversion layers are claimed, then the substrate could be the layers that support the color conversion layer 1722 and the buffer layer 1710, so 1706 and 1726);

one or more planarization layers formed over the substrate (1728, ¶ 0146, where 1728 is on the effective substrate of 1706/1726);

a bonding pad (not shown) formed on a top surface of the one or more planarization layers (seemingly not shown but in electrical contact with the micro LED and then leading out vertically past the planarization layers 1728); [this language does not align with the embodiment of Figs. 17A-D, since the planarization layer of this embodiment, 1728 only has a reflector 1724 upon itself, discussed in ¶ 0147]

at least one micro device (1720) transferred on top of the bonding pad (again not shown, if the bonding pad is on top of planarization layer 1728 and the micro device is on the bonding pad, then 1720 would be on top of 1728, where 1720 is clearly inside of 1728); and [this language does not align with the embodiment of Figs. 17A-D, since the planarization layer of this embodiment, 1728 is not shown to have a bonding pad and a micro device formed upon the planarization layer]

one or more color conversion layers (“… optical layers, such as color conversion 1722 …”, ¶ 0145) disposed on or over the micro device (1722 is disposed on the lower surface of buffer 1710 which the micro device 1720 is on).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 10,437,402, filed March 27, 2019) in view of Chang et al. (US 2017/0358505, published December 14, 2017).  It is noted that the effective filing date of the embodiment of elected Figs. 17A-D is with this instant application’s filing date of August 15, 2019.  This is because none of the provisional applications or the CIP 15/892,543 have any of the figures or embodiments captured in the embodiment of Figs. 17A-D.  

It is noted that in the following rejections, the drawings are viewed “upside down” to align with Applicant’s claims and arrangement.

    PNG
    media_image2.png
    809
    1108
    media_image2.png
    Greyscale

Regarding claim 17, the prior art of Pan discloses in Fig. 3A, provided above, a display (see abstract) system comprising:

a substrate (330);

a bonding pad (326) formed on a top surface of the substrate (when viewed upside down, the pad 326 is formed upon the substrate 330);

at least one device transferred on top of the bonding pad (light emitting diode consisting of semiconductor layer 322); and

one or more color conversion layers (334a-c) disposed on the substrate surface or buffer layer surface opposite to the surface of the micro device (334a-c are on the opposite side of 330 with respect to the noted light emitting diodes on the opposing side of 330).

Pan does not disclose explicitly wherein the light emitting diode in Fig. 3A is a, “micro device”.  Pan does disclose that the light emitting diodes can be microLED devices in line 58, col. 10 through line 38, col. 11.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“micro device”,

in the invention or system of Fig. 3A of Pan as taught by the summary of the invention section of Pan’s specification, for the purpose of using diminutive sized light emitting diodes that allow for high density and high resolution display characteristics.

Pan does not disclose,
“a buffer layer deposited over the substrate”.

    PNG
    media_image3.png
    585
    887
    media_image3.png
    Greyscale

Chang discloses in Fig. 24, provided above, wherein,
a buffer layer (1070) deposited over the substrate (1092, again when viewed flipped vertically the 1070 will be over 1092).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a buffer layer deposited over the substrate”,

in the invention or system of Pan as taught by Chang, for the purpose of protecting the light emitting elements during the final fabrication steps where the color filter and subsequent films are formed on the display.

It is noted that the limitations of:
1.) “buffer layer deposited over the substrate”,
2.) “a bonding pad formed on a top surface of the buffer layer”,
3.) “at least one micro device transferred on top of the bonding pad”,
are considered to be a process limitation, and since the current claim is directed to a device structure, this limitation is considered a “product by process” feature, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an product, and not the patentability of the process.  MPEP 2113, I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 19, Pan et al. disclose the display system of claim 17, wherein the bonding pad is transparent to allow light gets inside or outside of the micro device (326 of Pan is GaN which is transparent).

Regarding claim 20, Pan et al. disclose the display system of claim 17, further comprising:
a black matrix deposited between the color conversion layers, opposite to the surface of the micro device, to reduce ambient reflection and color mixing of the micro device (Pan, element 328, col. 10, lines 43-47); and
a bank layer formed for the color conversion layers to separate different color conversion layers (332 separates 334a-c).

Regarding claim 21, Pan et al. disclose the display system of claim 17, further comprising at least one contact deposited over the micro device, through a via in the one or more planarization layers, to provide an electrode to connect the micro device to the backplane (314 connects the light emitting diode to the backplane 310).

Regarding claim 23, Pan et al. disclose the display system of claim 17, wherein the one or more color conversion layers comprise one of: quantum dot or phosphor (and Pan discloses in col. 4, lines 7-29, discusses the color filters being made of phosphors or quantum dots).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893